UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7287


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAREN KAREEM GADSDEN, a/k/a D,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:11-cr-00302-CCB-3)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daren Kareem Gadsden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daren Kareem Gadsden appeals the district court’s order dismissing without

prejudice his 28 U.S.C. § 2255 (2012) motion as successive and unauthorized, as well as

its order summarily denying his self-styled motions to correct sentencing errors and for

justice. On appeal, we confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b). Because Gadsden’s informal brief does not challenge the district

court’s holding that his § 2255 motion was successive and unauthorized, Gadsden has

forfeited appellate review of the court’s order dismissing the motion. See Williams v.

Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). We thus affirm the court’s order

dismissing Gadsden’s § 2255 motion. See United States v. Gadsden, No. 1:11-cr-00302-

CCB-3 (D. Md. Oct. 4, 2018).

      As to the order denying Gadsden’s secondary motions, the record establishes that

these likewise were successive and unauthorized habeas motions, which the district court

should have dismissed for lack of jurisdiction. We may, however, affirm the court’s

order “on any grounds apparent from the record[,]” United States v. Riley, 856 F.3d 326,

328 (4th Cir.) (internal quotation marks omitted), cert. denied, 138 S. Ct. 273 (2017), and

this disposition is eminently supported by the record. Accordingly, we affirm the district

court’s secondary order, as well. See Gadsden, No. 1:11-cr-00302-CCB-3 (D. Md. filed

Oct. 4, 2018 & entered Oct. 5, 2018). We deny Gadsden’s motion for a transcript at

government expense.     We dispense with oral argument because the facts and legal




                                            2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         3